CRAWFORD, Judge
(concurring in the result):
I disagree with the majority opinion’s characterization of the role of the staff judge advocate. That opinion states: “We have no illusions that a staff judge advocate as the legal adviser to the convening authority is disinterested in the successful prosecution of those cases referred by the convening authority for trial. See generally United States v. Hardin, 7 MJ 399, 403 (CMA 1979).” 37 MJ at 181. This sentence overstates the interests of the staff judge advocate; in fact, it overstates the function of the prosecutor. As the Commentary to Standard 3-1.1, 1 ABA Standards for Criminal Justice, The Prosecution Function at 3.7 (2d ed. 1986 Supp.) points out: “Although the prosecutor operates within the adversary system, it is fundamental that the prosecutor’s obligation is to protect the innocent as well as to convict the guilty, to guard the rights of the ac*184cused as well as to enforce the rights of the public.”
Judge Wiss indicates that his “concurrence ... should not be read in any way as condoning the organizational structure reflected by this case.” 37 MJ at 185. I find that comment curious in light of the opportunity to select counsel available to the accused in this case. Any accused in the military justice system has the right to have appointed counsel at no cost regardless of indigence. He or she also has two other choices: a military lawyer who is reasonably available or a civilian counsel at no cost to the Government. See Art. 38(b), Uniform Code of Military Justice, 10 USC § 838(b). The Coast Guard has set up procedures to ensure the independence of counsel.1 These organizations are service specific based upon the geography and service size. The Coast Guard has attempted to ensure independent counsel by allowing accused to request “out of district” defense counsel.2
Appellant specifically rejected the option of requesting an out of district counsel and chose Lieutenant Hanes to represent him because of her “moxie.” It was only after obtaining an unfavorable result that a complaint was made as to the lack of independence. Now for the first time on appeal, appellant claims that, because he has counsel of his choosing from within the district, counsel could not withstand the pressure placed on her. Under the facts of this case, I am convinced that counsel was not unlawfully influenced by the staff judge advocate.

. On January 11, 1973, Secretary of Defense Melvin Laird directed the armed services to revise their procedures to place defense counsel under the authority of the Judge Advocate General; in the case of the Marine Corps, under the Director, Judge Advocate Division. Because the Coast Guard is part of the Department of Transportation, it was not subject to the memorandum. In any event they have permitted defendants to request “out of district” counsel.


. Art. 3-C-2, Department of Transportation, Coast Guard Military Justice Manual, COMDINST M5810.1C (Oct. 16, 1987).